     Case: 1:19-cv-01765 Document #: 58 Filed: 11/08/19 Page 1 of 1 PageID #:498




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

Crave Products, Inc.                           )
                                               )     Case No. 1:19-cv-1765
v.                                             )
                                               )     Judge: Hon. Gary Feinerman
THE PARTNERSHIPS and                           )
UNINCORPORATED ASSOCIATIONS                    )     Magistrate: Hon. Susan E. Cox
Hon. IDENTIFIED ON SCHEDULE “A”                )
                                               )


                            SATISFACTION OF JUDGEMENT

       Plaintiff, in accordance with FRCP 60(b)(5), having reached a post-default settlement

agreement with the Doe Defendants listed below:

 Doe   Store Name                              Store ID
 153   We Are Princesses Store                 2951086
 358   Shop4607024 Store                       4607024
 360   Shop4621004 Store                       4621004
 370   JUHOME3 Store                           4656019


dismisses them from the suit with prejudice.

Dated this 8th Day of November 2019.                 Respectfully submitted,


                                               By:     s/David Gulbransen/
                                                     David Gulbransen
                                                     Attorney of Record
                                                     Counsel for Plaintiff

                                                     David Gulbransen (#6296646)
                                                     Law Office of David Gulbransen
                                                     805 Lake Street, Suite 172
                                                     Oak Park, IL 60302
                                                     (312) 361-0825 p.
                                                     (312) 873-4377 f.
                                                     david@gulbransenlaw.com
